Citation Nr: 0000970	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to service connection for rectal cancer due 
to exposure to ionizing radiation, for purposes of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.  The veteran died on September [redacted], 1996.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran was a radiation-exposed veteran who 
participated in the radiation-risk activity of occupation of 
Hiroshima, having had official military duties within the 
city limits of Hiroshima, Japan, in February 1946.

2.  The veteran died on September [redacted], 1996 at the age 
of 72 as the result of metastatic adenocarcinoma of the rectum. 

3.  At the time of the veteran's death, service connection 
was in effect for multiple small superficial scars involving 
chest walls, sacro-coccyx, and left calf, rated as 
noncompensably disabling; service connection had been denied 
for a recurrent pilonidal cyst. 

4.  During his lifetime, in August 1996, the veteran had 
submitted an Application for Compensation for rectal cancer; 
the veteran died in September 1996 during the pendency of his 
claim. 

5.  There is no competent medical evidence of a nexus between 
the veteran's fatal rectal cancer and his military service, 
including exposure to ionizing radiation during service, and 
no competent medical evidence of a nexus between the 
veteran's rectal cancer and any disability attributable to 
service; no such competent medical evidence was of record at 
the time of the veteran's death. 

6.  At the time of the veteran's death in September 1996, he 
was not in receipt of, and was not entitled to receive, a 
permanent total service-connected disability, and there is no 
evidence that the veteran died as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The veteran's claim of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 lacks 
entitlement under the law.  38 U.S.C.A. §§ 3500 through 3566 
(West 1991); 38 C.F.R. §§ 3.807 and 21.3001 through 21.3344 
(1999); Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

3.  The claim for service connection for rectal cancer, for 
accrued benefits purposes, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107, 5121, 7104 (West 1991); 38 C.F.R. §§ 3.303, 
3.1000 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469.  The truthfulness of 
evidence for the purpose of determining whether the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded will be 
presumed, as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received in 
October 1996.  The appellant, widow of the veteran, contends 
that service connection is merited for the cause of the 
veteran's death, which is attributable to the veteran's 
exposure to ionizing radiation during service.  The appellant 
argues that the veteran's death "could have been 
attributable to the time he spent in Japan."  She also 
implicitly contends that the veteran's terminal rectal cancer 
is "cancer of the small intestine" for the purposes of 
presumptive service connection under 38 C.F.R. § 3.309(d). 

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation- Exposed Veterans Compensation Act of 
1988, amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 
1112(c) (West 1991)) and elevated the regulatory criteria now 
found at 38 C.F.R. § 3.309(d) (1999) to a statutory 
presumption of service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the Court held 
that service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).   

First, there are 15 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (1999).  
Rectal cancer is not included as one of these presumptive 
diseases. 

A radiation-exposed veteran is one who participated in a 
"radiation-risk activity," which includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1,1946.  38 C.F.R. § 3.309(d)(3)(i),(ii) (1999).  The term 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi) (1999).   

As to the second method, 38 C.F.R. § 3.311(b)(2) (1999) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "rectal cancer" and "any other cancer."  
Rectal cancer and "any other cancer" not otherwise listed 
must have become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5)(iv). 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

The Certificate of Death reflects that the veteran died on 
September [redacted], 1996 at the age of 72 as the result of 
metastatic adenocarcinoma of the rectum.  At the time of the 
veteran's death, service connection was in effect for 
multiple small superficial scars involving chest walls, 
sacro-coccyx, and left calf, rated as noncompensably 
disabling. 

U.S. Army morning reports reflect that, on October 5, 1945, 
the veteran's unit was aboard a US ship where he was 
transported to Sasebo, Japan, arriving on October 14, 1945.  
At this time, he was about 30 miles from Nagasaki and 180 
miles from Hiroshima.  On October 21, 1945, the veteran's 
unit traveled by train to within 90 miles of Nagasaki and 
Hiroshima.  In February 1946, the veteran was transferred to 
another unit located approximately 150 miles from Hiroshima 
and 320 miles from Nagasaki.  During this transfer in 
February 1946, the veteran likely passed through Hiroshima.  

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2). Notwithstanding the veteran's participation in the 
occupation of Hiroshima, Japan, in February 1946, rectal 
cancer is not a disease listed in paragraph (d)(2) subject to 
service connection on a presumptive basis.  In this regard, 
the Board notes that the appellant, by highlighting a copy of 
38 C.F.R. § 3.309(d)(2)(vii), "cancer of the small 
intestine," implicitly contends that the veteran's terminal 
rectal cancer is "cancer of the small intestine" for the 
purposes of presumptive service connection under this 
regulation.  In this case, however, the veteran was diagnosed 
with metastatic adenocarcinoma of the rectum, and there is no 
medical diagnosis of cancer of the small intestine.  The 
appellant's position is not supported by the plain language 
of 38 C.F.R. § 3.309(d)(2)(vii).  Moreover, the 
interpretation urged by the appellant is not supported by the 
specific inclusion in another regulation of cancer of the 
rectum.  See 38 C.F.R. § 3.311(b)(2)(xxi) (1999). 

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that rectal cancer is a 
radiogenic disease listed in section 3.311(b)(2).  As 
previously indicated, the Board has determined that the 
veteran was a radiation-exposed veteran by virtue of his 
participation in the "radiation-risk activity" of 
occupation of Hiroshima, Japan, between August 6, 1945, and 
July 1, 1946, having had official military duties within 10 
miles of the city limits of Hiroshima when he passed through 
Hiroshima in February 1946.  In this case, a letter from the 
Defense Weapons Special Agency (DSWA) estimates that the 
veteran was exposed to a dose of ionizing radiation during 
military service of less than 0.001 rem, based on its 
estimate of 8 hours of exposure during transit through 
Hiroshima in February 1946.  

A November 1997 letter from Thomas Buroker, D.O. reflects 
that the veteran had been under his care for advanced rectal 
cancer.  Dr. Buroker noted the veteran's history of service 
in Japan during World War II, and referred to the 
hypothetical reconstruction of the veteran's radiation 
exposure as calculated by the DSWA.  The letter included the 
opinion that "[r]adiation therapy certainly can produce 
malignancies.  It is not uncommon for rectal malignancies to 
occur in patients who have a significant exposure to 
radiation therapy."

In a letter dated in April 1998, a VA Chief of Public Health 
and Environmental Hazards Officer noted the veteran's 
reconstructed dose estimate of 0.001 rem, and CIRRPC Science 
Panel Report Number 6, 1988, which provided that a 
statistically significant increased risk for rectal cancer 
had been found only after extremely high radiation therapy 
doses (e.g., thousands of rads).  Based on this evidence, the 
VA Chief of Public Health and Environmental Hazards Officer 
rendered the medical opinion that it was "unlikely that the 
veteran's rectal cancer can be attributed to exposure to 
ionizing radiation in service."  Dr. Buroker's letter does 
not offer a medical nexus opinion relating the veteran's 
exposure to ionizing radiation in service to his subsequent 
rectal cancer.  Dr. Buroker's opinion was only to the effect 
that "radiation therapy" could produce malignancies.  As 
such, the Board must find that there is no competent medical 
evidence of a nexus between the veteran's fatal rectal cancer 
and his military service, including exposure to ionizing 
radiation during service.  The appellant has not otherwise 
submitted or referred to competent scientific or medical 
evidence regarding rectal cancer as being radiogenic. 

With regard to the reconstructed radiation dose assessment, 
the Board notes that the reconstruction by DSWA is the only 
reconstructed dose of record.  The appellant has not 
submitted another dose estimation.  In his November 1997 
letter, 
Dr. Buroker relied on the reconstructed dosage offered by 
DSWA.  Therefore, as there is no material difference between 
dose estimates from credible sources, VA may not refer this 
appellant's case to an independent expert, selected by the 
Director of the National Institutes of Health, for further 
development to reconcile a material difference in radiation 
dosage estimates.  38 C.F.R. § 3.311(a)(3) (1999); see also 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam) (Court 
held that VA Secretary cannot undertake to assist an 
appellant in developing facts pertinent to his or her claim 
until a well-grounded claim has been submitted). 

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
veteran's rectal cancer to his service, including in-service 
radiation exposure.  Combee.  As noted, Dr. Buroker's opinion 
does not establish such a nexus, as there is no competent 
medical evidence of a nexus between the veteran's fatal 
rectal cancer and his military service, including exposure to 
ionizing radiation during service, or to establish a nexus to 
any disability attributable to service (included the 
veteran's noncompensable service-connected disability). 

After a review of the evidence, the Board finds that what is 
lacking in this appellant's case is competent medical 
evidence of a nexus between any primary or contributory cause 
of the veteran's death by metastatic adenocarcinoma of the 
rectum and the veteran's periods of military service, or any 
disability attributable thereto (including his service-
connected disability of multiple small superficial scars 
involving chest walls, sacro-coccyx, and left calf).  There 
is no competent medical evidence of record to relate the 
veteran's in-service exposure to ionizing radiation in 
February 1946 to his cause of death in September 1996 by 
rectal cancer.  With regard to the appellant's assertion of 
etiology, a lay person is competent to describe symptoms 
observed, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit, 5 Vet. App. at 93; Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995).  If the only evidence 
on a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a).

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  Should the appellant, in the future, produce 
such competent medical opinion, there would be a basis for 
reopening her claim and adjudicating her claim on the merits.

II. Dependents' Educational Assistance (Chapter 35) Benefits 

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  As 
pertains to those veterans who died after service, first, the 
veteran must have been discharged from service under 
conditions other than dishonorable, which the veteran was in 
this case.  38 C.F.R. § 3.807(a)(1) (1999).  

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a)(3) and (4) (1999).  Neither criterion has been met 
because, at the date of his death, the veteran did not have a 
permanent total service-connected disability, nor, as the 
Board's decision herein reflects, has the appellant 
established that the veteran died as a result of a service-
connected disability.  

In light of the Board's decision herein that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, the appellant does not meet the 
basic eligibility criteria of 38 C.F.R. § 3.807(a) (1999).  
Therefore, the claim for Chapter 35 benefits lacks legal 
merit and must be denied.  The Court has held that "where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the claim sought 
under the current legal theory must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

III.  Accrued Benefits Claim

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received in 
October 1996.  With regard to an accrued benefits claim, the 
appellant essentially that the evidence of record establishes 
that the veteran was entitled to service connection for 
rectal cancer at the time of his death, and that she is, 
therefore, entitled to accrued benefits as his surviving 
spouse.  During his lifetime, in August 1996, the veteran had 
submitted an Application for Compensation for rectal cancer; 
the veteran died in September 1996 during the pendency of his 
claim.  During his lifetime, service connection had been 
established for multiple small superficial scars involving 
chest walls, sacro-coccyx, and left calf, rated as 
noncompensably disabling. 

Periodic monetary benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (referred to as "accrued benefits") and due 
and unpaid for a period not to exceed two years shall, upon 
the death of such individual, be paid to his surviving 
spouse.  38 U.S.C.A. § 5121.  By statute, entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, or evidence, such as VA records, deemed to be 
of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).  In the 
instant case, the appellant, as the veteran's surviving 
spouse, has asserted a claim of entitlement to service 
connection for rectal cancer due to exposure to ionizing 
radiation, for purposes of accrued benefits. 

An accrued benefits claim is a derivative claim and is not 
well grounded if the veteran did not have a claim for the 
benefit pending at the time of his death.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  With regard to the 
appellant's accrued benefits claim, the claims file includes 
a claim by the veteran of entitlement to service connection 
for the veteran's rectal cancer, which was received by the RO 
in August 1996, and which was pending at the time of the 
veteran's death.  As the veteran had a claim pending at the 
time of his death for entitlement to service connection for 
rectal cancer, the appellant would be entitled to accrued 
benefits if the evidence shows that the veteran was entitled 
to service connection for rectal cancer. 

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110 (West 1991); 38 C.F.R. § 3.303.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 
1 Vet. App. 78, 81 (1990). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza, 7 Vet. 
App. at 506; Epps v. Gober, 126 F.3d 1464, 1468 (1997).  

As the above analysis demonstrates, the evidence of record at 
the time of the veteran's death did not include competent 
medical evidence of a nexus between the veteran's fatal 
rectal cancer and his military service, including exposure to 
ionizing radiation during service, and there is no competent 
medical evidence of a nexus between the veteran's rectal 
cancer and any disability attributable to service, including 
his service-connected multiple small superficial scars 
involving chest walls, sacro-coccyx, and left calf.  
Therefore, as the evidence of record at the time of the 
veteran's death does not establish that the veteran, during 
his lifetime, had presented a well-grounded claim for service 
connection for rectal cancer, the Board concludes that the 
appellant's claim of entitlement to accrued benefits based on 
a claim for service connection for rectal cancer is, 
likewise, not well grounded.  38 U.S.C.A. § 5107(a).  



ORDER

The appellant's claim for service connection for the cause of 
the veteran's death having been found to be not well 
grounded, the appeal is denied. 

The appellant's claim of entitlement to service connection 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35, being without legal merit, is denied.

The appellant's claim for service connection for rectal 
cancer due to exposure to ionizing radiation, for purposes of 
accrued benefits, having been found to be not well grounded, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

